Citation Nr: 1332610	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-33 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to April 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to have a videoconference hearing before the Board on October 30, 2012.  He did not report for the hearing, so was marked a "no show"; however, he since has provided an explanation for missing the hearing and resultantly has asked to have it rescheduled.  Therefore, the Board is remanding his claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to reschedule this requested hearing.


REMAND

The Veteran was scheduled for a personal hearing on October 30, 2012, but did not report for that hearing.  In November 2012, he submitted a written statement explaining that he was unable to attend that October 30th hearing because of a snowstorm making the roads impassable.  He therefore asked that the hearing be rescheduled.  He submitted an additional statement in September 2013, reiterating his reasons for missing the hearing and again asking that it be rescheduled.  To date, the hearing has not been rescheduled.

He has a right to a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991).  See also 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2013).  As he has shown good cause for failing to report for his previously scheduled hearing, he must be afforded another opportunity to have this hearing.  38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  Since the RO/AMC, rather than the Board, schedules this type of hearing, the Board must remand his claim to reschedule his hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2013).
Accordingly, this claim is REMANDED for the following action:

Reschedule the Veteran's hearing before the Board at the earliest opportunity.  Notify him of the date, time, and location of this rescheduled hearing at his address of record.  Put a copy of this notification letter in the claims file.  If he fails to appear for this rescheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


